          Case 1:20-cv-00621-CCR Document 6 Filed 12/07/20 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                                  FOR THE
                        WESTERN DISTRICT OF NEW YORK

WELLSVILLE MANOR, LLC, d/b/a                     )
WELLSVILLE MANOR CARE CENTER,                    )
                                                 )
      Plaintiff,                                 )
                                                 )
              v.                                 )       Case No. 1 :20-cv-000621
                                                 )
JILL L. CAMPBELL,                                )
                                                 )
      Defendant.                                 )

                       OPINION AND ORDER
          GRANTING DEFENDANT'S MOTION TO DISMISS AND
     GRANTING PLAINTIFF LEAVE TO FILE AN AMENDED COMPLAINT
                             (Doc. 3)
       On February 10, 2020, Plaintiff Wellsville Manor, LLC d/b/a Wellsville Manor
Care Center filed this action against Defendant Jill L. Campbell in the Supreme Court of
New York, Allegany County and alleged claims of injurious falsehood (First Cause of
Action) and defamation per se (Second Cause of Action) arising out of statements
Defendant allegedly made on or about July 29, 2019 to the New York State Division of
Human Rights ("DHR") and subsequently to the Equal Employment Opportunity
Commission ("EEOC") after Plaintiff terminated her employment. On May 26, 2020,
Defendant removed the action to federal comi pursuant to the court's diversity
jurisdiction. 28 U.S.C. § 1332(a)(l). On June 2, 2020, Defendant filed a motion to
dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(6). Plaintiff has not opposed the
motion.
       Plaintiff is represented by Jayla Rose Lombardo, Esq. Harvey P. Sanders, Esq.,
represents Defendant.
I.     The Complaint's Allegations.
       On or about September 15, 2017, Defendant was hired as a speech therapist at a
skilled nursing facility operated by Plaintiff. Defendant's responsibilities "included
          Case 1:20-cv-00621-CCR Document 6 Filed 12/07/20 Page 2 of 9




performing speech and swallowing evaluations, creating speech therapy treatment plans,
providing therapeutic treatments within her scope of practice, providing family/caregiver
training as necessaty, completing appropriate documentation, and working in an
integrated manner with other disciplines such as nursing and dietaiy." (Doc. 1-1 at 2-3,
,i 5.) Plaintiff alleged that Defendant had "performance problems," such as failing to
follow safety protocols and providing inconsistent care. Plaintiff purportedly received at
least two complaints from residents that Defendant failed to provide speech therapy
treatments resulting in written and verbal warnings to Defendant. Id. at 3, ,i 6. Plaintiff
further alleged that Defendant "committed time theft by falsifying her time sheets[,]"
which Plaintiff confirmed by reviewing the video from its surveillance system. Id. at 3,
,i 9. On Februaty 25, 2019, Plaintiff terminated Defendant's employment.
       On or about July 29, 2019, Defendant filed complaints with DHR and the EEOC
alleging that Plaintiff discriminated against her on the basis of age, disability, and gender
and created a hostile work environment. Plaintiff quoted portions of Defendant's DHR
and EEOC complaints as follows:
      In the beginning of my employ with [Plaintiff] I noticed practices that
      alarmed me. I had conversations with [the Director of Rehab], complaining
      about what I considered potentially illegal and fraudulent practices of
      [Plaintiff].
      [T]his was the beginning of [Plaintiff] targeting me in retaliation for what I
      believe was me being outspoken of the potentially illegal and fraudulent
      practices I witnessed and made [Plaintiff] aware of.
      During this meeting I expressed that I felt this was unadulterated and
      unprofessional harassment.
      Each time I had to take time off work ... I continued to be contacted by
      [Plaintiff] and harassed. The stress of [Plaintiffs] continual communication
      only exacerbated my disability.
      I feel my termination was discrimination based on disability .... I feel their
      termination was a pretext to their illegal discrimination.
      It is clear from [Plaintiffs] actions that they were on a witch hunt to find
      anything they could discipline me for and ultimately cause termination. Any
      chance [they] got they treated me disparately in violation of the [Americans
      with Disabilities Act ("ADA")].

                                               2
                Case 1:20-cv-00621-CCR Document 6 Filed 12/07/20 Page 3 of 9




       ... [Plaintiffs investigation into allegations of Defendant's job
       performance] is retaliation for opposing discrimination and was creating a
       hostile work environment.
Id. at 4,   ~   12 (internal quotation marks omitted).
        After an investigation, DHR found Defendant's allegation that Plaintiff had
unlawfully discriminated against her was not supported by probable cause and further
found that:
        [Defendant] received write-ups for performance issues beginning around
        February of 2018, prior to the disclosure of her disability to [Plaintiff] in
        April of 2018 .... Investigation did not show any nexus between
        [Defendant's] age, disability[,] and/or sex and any adverse employment
        action taken against her. [Plaintiff] has articulated a legitimate, non-
        discriminatory business reason for terminating [Defendant's] employment,
        which was not shown to be a pretext.
(Doc. 1-1 at 5, ~ 16.) DHR dismissed Defendant's complaint and closed the case.
        In its Complaint, Plaintiff alleges Defendant's claims of discrimination "had no
basis in law or in fact" and were raised "in bad faith[.]" Id. at 5, ~~ 18-19. It seeks
damages in the form oflost time and resources and attorney's fees incurred in defending
itself against Defendant's DHR and EEOC complaints. For the alleged reputational harm
it suffered, it seeks "special damages in the amount of$5,379.50 in legal fees[,]"
monetaty damages for its claim of injurious falsehood, and both compensatmy and
punitive as well as attorney's fees and costs. Id. at 6, ~ 25.
II.     Conclusions of Law and Legal Analysis.
        A.          Standard of Review.
        To survive a motion to dismiss brought under Fed. R. Civ. P. 12(b)(6), "a
complaint must contain sufficient factual matter, accepted as true, to 'state a claim to
relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662,678 (2009) (quoting
Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To determine whether a complaint
states a plausible claim for relief, the court must apply a "plausibility standard, which is
guided by two working principles." Harris v. Mills, 572 F .3d 66, 72 (2d Cir. 2009)
(internal quotation marks and alterations omitted). "First, although 'a court must accept
as true all of the allegations contained in a complaint,' that 'tenet' 'is inapplicable to legal
                                                   3
            Case 1:20-cv-00621-CCR Document 6 Filed 12/07/20 Page 4 of 9




conclusions,' and '[t]hreadbare recitals of the elements of a cause of action, supported by
mere conclusmy statements, do not suffice."' Id. (quoting Iqbal, 556 U.S. at 678).
'"Second, only a complaint that states a plausible claim for relief survives a motion to
dismiss,' and ' [d]etermining whether a complaint states a plausible claim for relief
will ... be a context-specific task that requires the reviewing court to draw on its judicial
experience and common sense."' Id. (quoting Iqbal, 556 U.S. at 679).
       "A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged." Iqbal, 556 U.S. at 678. "The plausibility standard is not akin to a
'probability requirement,' but it asks for more than a sheer possibility that a defendant
has acted unlawfully." Id.
       Although a response to the pending motion to dismiss has not been filed,
Plaintiffs lack of opposition is not dispositive. See McCall v. Pataki, 232 F .3d 321, 323
(2d Cir. 2000) ("If [the] complaint is sufficient to state a claim on which relief can be
granted, the plaintiffs failure to respond to [the] Rule 12(b)(6) motion does not warrant
dismissal.").
       B.       Whether Plaintiff Failed to Plausibly State a Claim for Defamation.
       Defendant argues that Plaintiffs claim for defamation must be dismissed because
Plaintiff failed to allege the essential elements of defamation per se or plead special
damages. "Under New York law, the elements ofa defamation claim are 'a false
statement, published without privilege or authorization to a third party, constituting
fault[,] ... and it must either cause special harm or constitute defamation per se.'" Peters
v. Baldwin Union Free Sch. Dist., 320 F .3d 164, 169 (2d Cir. 2003) (quoting Dillon v.
City ofNew York, 704 N.Y.S.2d 1, 5 (N.Y. 1999)); Matherson v. Marchello, 473
N.Y.S.2d 998, 1000 (N.Y. App. Div. 1984) (observing that, unless a statement is
defamatmy per se, the statement also must result in special damages or "the loss of
something having economic or pecunia1y value which must flow directly from the injmy
to reputation caused by the defamation") (citation and internal quotation marks omitted).
       New York recognizes certain categories of statements as actionable without

                                               4
           Case 1:20-cv-00621-CCR Document 6 Filed 12/07/20 Page 5 of 9




pleading special damages including "those that (i) charge the plaintiff with a serious
crime; (ii) tend to injure the plaintiff in his or her trade, business[,] or profession;
(iii) imply that the plaintiff has a loathsome disease; or (iv) impute unchastity to a
woman." Albertv. Loksen, 239 F.3d 256,271 (2d Cir. 2001). "Where a statement
impugns the basic integrity or creditworthiness of a business, an action for defamation
lies and injury is conclusively presumed." Celle v. Filipino Rep. Enters. Inc., 209 F.3d
163, 180 (2d Cir. 2000) (alteration omitted) (quoting Ruder & Finn Inc. v. Seaboard Sur.
Co., 422 N.E.2d 518, 522 (N.Y. 1981)). However, where the challenged statement
"tend[s] to disparage or reflect negatively on the quality, condition[,] or value of a
product or property[,]" the claim is one for product disparagement rather than defamation
per se. Kirby v. Wildenstein, 784 F. Supp. 1112, 1115 (S.D.N.Y. 1992).
       "Statements of pure opinion are ... not defamatory." Grayson v. Ressler &
Ressler, 271 F. Supp. 3d 501,516 (S.D.N.Y. 2017). In general, "a statement of opinion
that is accompanied by a recitation of the facts on which it is based or one that does not
imply the existence of undisclosed underlying facts" constitutes a statement of opinion.
Gross v. N.Y Times Co., 82 N.Y.2d 146, 153 (N.Y. 1993) (citation omitted). Whether a
statement is an opinion or a fact depends on ( 1) whether the language has a precise
meaning which is "readily understood" or whether it is "indefinite and ambiguous;"
(2) whether the statement is capable of being objectively characterized as true or false;
(3) an examination of the full context of the communication; and (4) "consideration of the
broader social context or setting surrounding the communication[.]" Kirch v. Liberty
Media Corp., 449 F.3d 388,402 n.7 (2d Cir. 2006).
        In her DHR and EEOC complaints, Defendant described "what [she] considered
potentially illegal and fraudulent practices of [Plaintiff]" and alleged retaliation based on
"what [she] believe[d] was [her] being outspoken of the potentially illegal and fraudulent
practices [she] witnessed and made [Plaintiff] aware of." (Doc. 1-1 at 4, 112.) Although
potentially inflammatory, Defendant's statements related to Plaintiffs conduct as an
employer, not as a skilled nursing facility, and "signal[ed] ... readers or listeners that
what [was] being read or heard [was] likely to be opinion, not fact[.]" Steinhilber v.

                                                5
          Case 1:20-cv-00621-CCR Document 6 Filed 12/07/20 Page 6 of 9




Alphonse, 68 N.Y.2d 283,292 (N.Y. 1986) (internal quotation marks omitted).
       In the absence of a viable claim for defamation per se, to survive a motion to
dismiss, Plaintiff must allege special damages, which "consist of' the loss of something
having economic or pecuniary value which must flow directly from the injury to
reputation caused by the defamation[.]"' Thai v. Cayre Gip., Ltd., 726 F. Supp. 2d 323,
330 (S.D.N.Y. 2010) (quoting Celle, 209 F.3d at 179). Special damages "must be fully
and accurately identified with sufficient particularity to identify actual losses[.]"
Matherson, 473 N.Y.S.2d at 1000-01 (internal quotation marks omitted). "[R]ound
figures or a general allegation of a dollar amount ... will not suffice." Nunez v. A-T Fin.
Info. Inc., 957 F. Supp. 438, 441 (S.D.N.Y. 1997). "The allegation that [the plaintiffJ has
incurred legal fees does not satisfy" the requirement to plead special damages. BCRE 230
Riverside LLC v. Fuchs, 59 A.D.3d 282, 284 (N.Y. App. 2009).
       In this case, Plaintiffs contention that it suffered financial harm in the amount of
$5,379.50 incurred in hiring an attorney to defend against Defendant's DHR and EEOC
complaints fails to further allege special damages under New Y ode law. Similarly
deficient is Plaintiffs contention that it "has suffered damage to its reputation within the
community" and "embarrassment to [it] and its reputation[.]" (Doc. 1-1 at 5, 7 ~~ 20, 33.)
Plaintiff does not allege that it lost business as a result of Defendant's statements nor
does it explain how those statements were disseminated to the community. Because
"[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice" to state a claim for special damages under New York law,
dismissal of Plaintiffs defamation claim is warranted. Iqbal, 556 U.S. at 678.
       In the alternative, Defendant argues that she is entitled to dismissal of Plaintiffs
defamation per se claim because the statements Plaintiff relied upon as the basis of its
defamation claim were privileged. See Arvanitakis v. Lester, 44 N.Y.S.3d 71, 73 (N.Y.
App. Div. 2016) (affirming dismissal where alleged defamatory statements were subject
to the defense of privilege). "Public policy mandates that certain communications,
although defamat01y, cannot serve as the basis for the imposition of liability in a
defamation action." Taker v. Pollak, 44 N.Y.2d 211,218 (N.Y. 1978). "Communications

                                               6
            Case 1:20-cv-00621-CCR Document 6 Filed 12/07/20 Page 7 of 9




falling within this category are deemed privileged, either absolutely or qualifiedly." Id. at
218-19. "This immunity, which protects communications irrespective of the
communicant's motives, has been stringently applied[]" and "its protective shield has
been granted only to those individuals participating in a public function, such as judicial,
legislative, or executive proceedings." Id. at 219 ( citations omitted).
       "For absolute immunity to apply in a quasi-judicial context, the process must
make available a mechanism for the party alleging defamation to challenge the allegedly
false and defamatory statements." Stega v. N.Y. Downtown Hosp., 31 N.Y.3d 661, 661
(N.Y. 2018). Courts in New York have applied this rule to proceedings before DHR and
the EEOC and ruled that "any statements made during or in preparation for said
proceedings are protected by an absolute privilege[.]" Missickv. Big V Supermarkets, 115
A.D.2d 808, 811 (N.Y. App. Div. 1985).
       Because Plaintiff has failed to plead any statements which Defendant made other
than those made in the course of the DHR and EEOC proceedings, dismissal is warranted
on this basis as well. Defendant's motion to dismiss Plaintiffs defamation claim is
GRANTED.
       C.      Whether Plaintiff Has Plausibly Alleged a Claim for Injurious
               Falsehood.
       The tort of injurious falsehood "consists of the knowing publication of false matter
derogatory to the plaintiffs business of a kind calculated to prevent others from dealing
with the business or otherwise interfering with its relations with others, to its detriment."
Grayson, 271 F. Supp. 3d at 518 (quoting Waste Distillation Tech., Inc. v. Blasland &
BouckEng'rs, P.C., 523 N.Y.S.2d 875,877 (N.Y. App. Div. 1988)). "The elements ofan
injurious falsehoods claim are: (1) falsity of the alleged statements; (2) publication to a
third person; (3) malice; and (4) special damages." Id.
       "The cause of action [of injurious falsehood] differs from defamation in that a
defamatory statement impugns the basic integrity or creditworthiness of a business while
an injurious falsehood is confined to denigrating the quality of the plaintiff's business's
goods or services." Id. (emphasis in original) (internal quotation marks omitted); see also

                                               7
           Case 1:20-cv-00621-CCR Document 6 Filed 12/07/20 Page 8 of 9




Henneberry v. Sumitomo C01p. ofAm., 415 F. Supp. 2d 423,470 (S.D.N.Y. 2006) ("The
New York Court of Appeals has stated that injurious falsehood lies where the statement is
confined to denigrating the quality of the [plaintiffs] business' goods or services, ...
while a cause of action for defamation lies where the statement impugns the basic
integrity or creditworthiness of a business[.]") (internal quotation marks omitted).
       Plaintiffs claim for injurious falsehood fails for two of the same reasons as its
defamation claim. It has failed to plead special damages and the statements on which it
relies for its claim are privileged. With regard to the nature of the statements at issue,
Plaintiff alleged that Defendant "intentionally published false information pertaining to
Plaintiffs business practices and its ethics when [she] accused Plaintiff of illegal and
unethical business practices, harassment[,] and discrimination[.]" (Doc. 1-1 at 6, il 22.)
Defendant's statements which Plaintiff quotes, however, are couched as Defendant's
opinions and thus fail to satisfy an essential element of its claim. See id. at 4, , 12 ( citing
"unadulterated and unprofessional harassment"; "I feel my termination was
discrimination based on disability .... I feel their termination was a pretext to their illegal
discrimination[]"; "they treated me disparately in violation of the ADA."); see also
Liberman v. Ge/stein, 605 N.E.2d 344, 348 (N.Y. 1992) (affirming dismissal because
"[t]he statement must be made with reference to a matter of significance and importance
for that purpose, rather than a more general reflection upon the plaintiffs character or
qualities. Thus, charges against a clergyman of drunkenness and other moral misconduct
affect his fitness for the performance of the duties of his profession, although the same
charges against a business[]man or tradesman do not so affect him") ( citation and internal
quotation marks omitted).
       Finally, dismissal is appropriate because Plaintiffs injurious falsehood claim,
which relies on the same alleged statements by Defendant and resulted in the same
alleged damages, is duplicative of its defamation claim. See O'Brien v. Alexander, 898 F.
Supp. 162, 172 (S.D.N.Y. 1995) (dismissing as duplicative plaintiffs injurious falsehood
claim where it "relie[d] on the same statements that form[ ed] the basis of the defamation
claim[]" and "plaintiffs damages for the injurious falsehood claim [were] exactly the

                                                8
            Case 1:20-cv-00621-CCR Document 6 Filed 12/07/20 Page 9 of 9




same as those alleged for the defamation claim"). Because Plaintiff fails to state a claim
for injurious falsehood, the court GRANTS Defendant's motion to dismiss this claim.
       D.     Whether to Grant Plaintiff Leave to Amend.
       Pursuant to Fed. R. Civ. P. 15(a), courts "should freely give leave" to amend a
complaint "when justice so requires." However, "[!]eave may be denied 'for good reason,
including futility, bad faith, undue delay, or undue prejudice to the opposing party."'
TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 505 (2d Cir. 2014) (quoting McCarthy
v. Dun & Bradstreet Corp., 482 F .3d 184, 200 (2d Cir. 2007)). At this juncture, it is not
clear whether Plaintiff can assert a claim for relief in light of the applicable privilege. The
court, however, cannot conclude that any such claim no matter how framed would be
futile. Plaintiff is hereby GRANTED leave to amend within twenty (20) days of the date
of this Opinion and Order consistent with the Federal Rules of Civil Procedure and this
court's Local Rules.
                                      CONCLUSION
       For the foregoing reasons, the court GRANTS Defendant's motion to dismiss
Plaintiffs Complaint (Doc. 3). Plaintiff is hereby GRANTED leave to amend within
twenty (20) days of the date of this Opinion and Order consistent with the Federal Rules
of Civil Procedure and this court's Local Rules. Failure to file an Amended Complaint
within the time provided shall result in dismissal of this action.
SO ORDERED.            (J--..
       Dated this ___'f____ day of December, 2020.



                                            Christina Reiss, District Judge
                                            United States District Court




                                               9
